Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-14 are pending and under examination in this office action.

Applicant’s argument filed 12/28/20 have been fully considered but they are found not persuasive and the rejection is maintained.

Maintained Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ceulemans et al. (EP 3 263 687) in view of Zhang et al. (WO 2016/101980) and Cheung et al. (US 7,119,055) and further in view of Hall (US 2003/0114342).  
With regards to instant claim 1 and 12 Ceulemans teaches a composition for treating hard surface with a composition comprising a quaternary ammonium compound (see 0003), organic acid such as citric, lactic (see 0018, as required by instant claims 1c and 7), a surfactant such as cationic (see 0007) and wherein the antimicrobial quaternary ammonium compound is a alkyl dimethyl benzyl ammonium chloride (see 0008 as required by instant 1 and claim 3) and the cationic surfactant is a betaine (see 0035, as required by claims Id and 8), and a polar solvent such as n-propanol, n-butanol, isopropanol (see 0043, as required by instant claim 10), and amphoteric surfactant (see 0034). Additionally Ceulemans teaches the concentration of the antimicrobial agent is from 0.001 %-20% (i.e., from 10 ppm to 200000 ppm upon conversion) see 0045), the surfactants at 1.0-12.0wt% (i.e., 10000-12,0000 and the acids at 0.05-1.5% (i.e., 500ppm-15000 ppm). Although the teachings are in wt% or %, 
However Ceulemans fails to teach the composition comprises a cationic polysaccharide and fails to teach that the film formed kills at least 95%of the microorganism. 
Zhang teaches a composition for treating hard surface (see pg. 8, 0039+) comprising a quaternary ammonium compound (see abstract), a cationic polysaccharide, wherein the polysaccharide is a guar, cellulose starch (see 0043) as required by instant claims 1 and 5-6) wherein the guars are hydroxypropyl guar or hydroxyproputrimonium chloride (see 0054-0055, as required by instant claim 5-6) at a concentration of 0.13 Meq/gm (see 0060)
Cheung teaches treating hard surface with a composition comprising amphoteric  surfactant, organic acid, for the treatment of bacteria such as gram positive and gram negative (see claim 21). 
Hall teaches composition comprising quaternary ammonium compounds having antimicrobial activity (see abstract) to be applied to a hard surface (see abstract, 0009), wherein the quaternary ammonium compound is dialkylmethylbenzyl ammonium salt (see 0014, as required by claim 3), polar solvent (as required by claim 10, see 0027), 
Although the combined references fail to teach that 95% of gram positive and gram negative etc., or the killing of 95% of microorganism, nonetheless Cheung teaches that treating hard surfaces with a composition comprising an amphoteric surfactant and organic acid, Therefore one of ordinary skill in the art would have been motivated to expand and modify the teachings of Ceulemans with that of Zhang, Cheung and Hall to formulate a composition for treating hard surfaces with a reasonable expectation of success because the art recognizes the used of these agents in combination for the treatment of hard surfaces to kill bacterial infection on the surface. Therefore one would have been motivated to combine these references and make the modification because they are drawn to same technical fields (constituted with same ingredients and share common utilities, and pertinent to the problem which applicant concerns about. MPEP 2141.01(a).
 Applicant argues that independent claim 1 recites a composition including: an antimicrobial component comprising at least one quaternary ammonium compound in an amount ranging from about 100 ppm to about 20,000 ppm; a cationic polysaccharide derived from a natural source in an amount ranging from about 200 ppm to about 5,000 ppm; an organic acid from about 500 ppm to about 7,000 ppm; and a surfactant selected from the group consisting of cationic surfactants, amphoteric surfactants, nonionic surfactants, and combinations thereof. Among other things, the composition forms a film, which kills at least 95% of microorganisms for at least 3 abrasion cycles  independent claim 12 is directed to a hard surface treatment which can be used without dilution to extremely and that such result is a long lasting result and it’s unexpected and superior.
 In response after careful consideration, Applicant’s argument is found not persuasive because the combination of the references would have resulted in the claimed invention because Ceulemans teaches a composition for treating hard surface with a composition comprising a quaternary ammonium compound (see 0003), organic acid such as citric, lactic, and further teaches the concentration of the antimicrobial agent is from 0.001 %-20% (i.e., from 10 ppm to 200000 ppm upon conversion) see 0045), the surfactants at 1.0-12.0wt% (i.e., 10000-12,0000 and the acids at 0.05-1.5% (i.e., 500ppm-15000 ppm). With regards to the concentration of the cationic polysaccharide, Applicant’s argument is found not persuasive because Zhang does teach the concentration found in the composition as being in the range of 0.1-3 meq/gm, when converted falls in the range of 50-150 +/-. All the agents are taught to be used for hard surfaces and therefore the combination of the prior art would have resulted in the in treating hard surface. Also it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine. See In re Aller, 220 F.2d 454 105 USPQ 233,235 (CCPA 1955).   Also, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F 2d 413, 208 USPQ 871 (CCPA 1981); In re Merck &Co., 800 F.2d 1091, 231 USPQ (Fed. Cir. 1986).

Also as stated in the MPEP, “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same. The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).  The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Section MPEP 2144.07.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claim 1 and 3-14 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1-14 of U.S. Patent Application No. 16379708 now a patent. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       Both sets of claims refer to treating hard surface area comprising an antimicrobial component comprising at least one quaternary ammonium compound, at least one cationic monomer, an organic acid; and d. a surfactant selected from the group consisting of cationic surfactants, amphoteric surfactants and combinations thereof, wherein the composition is free of non-ionic surfactants.. 
       Both applications recite using the same compositions and/or derivatives thereof.  The compositions recited in the claims are anticipatory of each other.
      	In view of the foregoing, the copending application claims and the current application claims are obvious variations.
 Claims 1 and 3-14 remain rejected on the ground of nonstatutory
obviousness-type double patenting as being unpatentable over the pertinent claims of copending Applications 16379708 now a patent.
Applicant's request that the Double Patenting rejection be held in abeyance until it is made permanent is noted but will be maintained in this Office Action and future Office Actions until withdrawn.  Applicants, have not presented a terminal disclaimer and the claims of the above co-pending rejection remain pending , since this is not the only or sole rejection remaining the rejection is properly maintained. 


No claims allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHIRLEY V GEMBEH/ Primary Examiner, Art Unit 1615                                                                                                                                                                                             02/20/21